Citation Nr: 1124500	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  06-23 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left hand strain.

2.  Entitlement to an initial compensable evaluation for right hand strain.

3.  Entitlement to an earlier effective date for the grant of service connection for left hand strain.

4.  Entitlement to an earlier effective date for the grant of service connection for right hand strain.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to September 2005.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted the Veteran's claims of service connection for left hand strain and right hand strain and assigned a noncompensable evaluation (zero percent) for each hand.  In September 2010, the Board remanded the appeal for further development, and the case has been returned to the Board.  

During the pendency of the appeal, the Veteran perfected an appeal as to the issues of an earlier effective date for the grant of service connection for left and right hand strain by filing a VA Form 9, Appeal to Board of Veterans' Appeals in January 2011.  

The issues of entitlement to an initial compensable evaluation for left hand strain and right hand strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran requested that her appeal for entitlement to an earlier effective date for the grant of service connection for left hand strain be withdrawn.

2.  Prior to the promulgation of a decision in the appeal, the Veteran requested that her appeal for entitlement to an earlier effective date for the grant of service connection for right hand strain be withdrawn


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for entitlement to an earlier effective date for the grant of service connection for left hand strain have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal for entitlement to an earlier effective date for the grant of service connection for right hand strain have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Dates

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2010).

In a January 2011 correspondence, the Veteran indicated that she was withdrawing the issues of entitlement to an earlier effective date for the grant of service connection for left and right hand strain.

Because the Veteran has clearly indicated her wish to withdrawal the issues on appeal, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2010).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review the appeals and they are therefore dismissed.


ORDER

The appeal for entitlement to an earlier effective date for the grant of service connection for left hand strain is dismissed.

The appeal for entitlement to an earlier effective date for the grant of service connection for right hand strain is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to attempt to provide the Veteran with another VA examination.

As noted above, the Board remanded this matter in September 2010 to provide the Veteran an examination to evaluate the current severity of her bilateral hand disability.  Among other tests, the Board specifically instructed the VA examiner to perform range of motion studies.  The Veteran was subsequently provided an examination in November 2010.  The examiner observed that the Veteran had received wrist splints.  However, while the examiner performed range of motion testing for various finger joints, she did not perform any such range of motion evaluation for the wrists.  As the Veteran is service-connected for a bilateral hand disability, range of motion testing of the writs is integral to evaluate the current severity of her disability.  On remand, the Veteran must be provided another VA examination.  


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the current level of severity of her left and right hand strain disabilities.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. Any indicated studies should be performed and the examination report should comply with all AMIE protocols for rating hand disabilities.

All indicated studies, including X-ray and range of motion studies in degrees of all applicable joints, to include the wrists, should be performed.  For any limited motion observed on examination or otherwise indicated in the record, the examiner should indicate whether such limited motion is attributable to, or a symptom of, either the Veteran's service-connected right or left hand disability.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

The examiner should specifically determine whether the Veteran demonstrates limitation of palmar flexion in line with the forearm, limitation of dorsiflexion to less than 15 degrees in either wrists, or ankylosis of either wrists. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should also provide an opinion concerning the impact of the disabilities on the Veteran's ability to work.

The supporting rationale for all opinions expressed must be provided.

2.   Notify the Veteran that it is her responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims for entitlement to initial compensable evaluations for left and right hand strain.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


